Gray, J.
A heifer is a young cow, and as such exempt from attachment if the debtor has no other. Freeman v. Carpenter, 10 Verm. 433. Carruth v. Grassie, 11 Gray, 211. Pomeroy v. Trimper, ante, 403. The sale of the heifer by the defendant on *584execution, after notice that the plaintiff claimed her as exempt from attachment, passed no title to the purchaser; and the heifer, being now no longer held by the attachment or execution, but claimed by the defendant under a subsequent purchase from the purchaser at that sale, may be recovered by this replevin.

Judgment for the plaintiff.